—In a child protective proceeding pursuant to Family Court Act article 10, Alma A. appeals from an order of fact-finding and disposition of the Family Court, Kings County (Cordova, J.), dated August 16, 1994, which, after a hearing and upon her admission to having improperly supervised Sabatha A. as alleged in the petition, found that Sabatha A. was a neglected child and placed her with the Commissioner of Social Services for a period of 12 months.
Ordered that the order is reversed insofar as reviewed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for a new fact-finding hearing.
The appellant contends, and the Commissioner of Social Services and the Law Guardian concede, that her admission that her daughter Sabatha A. was a neglected child was not knowing, intelligent, and voluntary (see, Matter of Crystal II., 195 AD2d 710; cf., Matter of William D., 178 AD2d 475; Matter of Sandra W., 170 AD2d 512). We agree that the admission was invalid. Accordingly, a new fact-finding hearing is required (see, Family Ct Act §§ 1044, 1051 [a]).
In light of our determination, we need not address the appellant’s remaining contention regarding placement. O’Brien, J. P., Sullivan, Florio and McGinity, JJ., concur.